Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge (CN207937736U).
Regarding claim 1, Ge teaches a display device (Fig. 4-9, Pages 4-6 of English Translation of CN207937736U) comprising:
a first substrate (2 in Fig. 4-9);
a second substrate (the substrate corresponding to 1/10 in Fig. 4-9) including a transparent conductive film (3 in Fig. 4-9);
an optical element (4 in Fig. 4-9, which is corresponding to 41 in Fig. 1-3) adhered to (Fig. 4-9, the upper polarizer adhered on the surface of the color film substrate) the transparent conductive film (3 in Fig. 4-9); and
a connecting member (6 in Fig. 9), wherein 
the first substrate (2 in Fig. 4-9) includes a first region (the region of 2 overlapping with 10 in Fig. 8-9) which overlaps the second substrate (the substrate corresponding to 1/10 in Fig. 4-9) and includes a display portion (Fig. 4-9), and a second region (the right region of 2 without overlapping with 10 in Fig. 8-9) including an electrode (5 in Fig. 8-9), 
the second substrate (the substrate corresponding to 1/10 in Fig. 4-9) includes a substrate edge (the right edge of 10 in Fig. 4-9) located at a boundary (Fig. 8-9) between the first region (the region of 2 overlapping with 10 in Fig. 8-9) and the second region (the right region of 2 without overlapping with 10 in Fig. 8-9) and extending along a first direction (the vertical direction in Fig. 5-7, Fig. 8-9), 
the optical element (4 in Fig. 4-9, which is corresponding to 41 in Fig. 1-3) includes an optical element edge (the right edge of 4 in Fig. 4-9) located between the display portion (Fig. 4-9) and the substrate edge (the right edge of 10 in Fig. 4-9) in a second direction (the horizontal direction in Fig. 5-7, Fig. 8-9) intersecting the first direction (the vertical direction in Fig. 5-7, Fig. 8-9), 
a whole of the optical element edge (the right edge of 4 in Fig. 4-9) does not overlap (Fig. 4-9) the substrate edge (the right edge of 10 in Fig. 4-9) in a plan view (Fig. 5-7, Fig. 8-9), 
the transparent conductive film (3 in Fig. 4-9) includes an extended portion (the portions of 3 corresponding to L1/L2 in Fig. 5, Fig. 4-9) extending from the optical element edge (the right edge of 4 in Fig. 4-9) toward the substrate edge (the right edge of 10 in Fig. 4-9), 
the connecting member (6 in Fig. 9) is in contact with the substrate edge (the right edge of 10 in Fig. 4-9) and electrically connects the electrode (5 in Fig. 8-9) and the extended portion (the portions of 3 corresponding to L1/L2 in Fig. 5, Fig. 4-9), 
the optical element (4 in Fig. 4-9, which is corresponding to 41 in Fig. 1-3) includes a notch (11 in Fig. 4-9), and
the notch (11 in Fig. 4-9) and the connecting member (6 in Fig. 9) are arranged in the second direction (the horizontal direction in Fig. 5-7, Fig. 8-9).
Regarding claim 5, Ge teaches a display device (Fig. 4-9, Pages 4-6 of English Translation of CN207937736U) comprising:
a first substrate (2 in Fig. 4-9);
a second substrate (the substrate corresponding to 1/10 in Fig. 4-9) including a transparent conductive film (3 in Fig. 4-9);
an optical sheet (4 in Fig. 4-9, which is corresponding to 41 in Fig. 1-3) on the transparent conductive film (3 in Fig. 4-9); and
a connecting member (6 in Fig. 9), wherein 
the first substrate (2 in Fig. 4-9) includes a first region (the region of 2 overlapping with 10 in Fig. 8-9) which overlaps the second substrate (the substrate corresponding to 1/10 in Fig. 4-9) and includes a display portion (Fig. 4-9), and a second region (the right region of 2 without overlapping with 10 in Fig. 8-9) which does not overlap the second substrate (Fig. 8-9) and is adjacent to the first region (the region of 2 overlapping with 10 in Fig. 8-9), 
the second substrate (the substrate corresponding to 1/10 in Fig. 4-9) includes a substrate edge (the right edge of 10 in Fig. 4-9) located at a boundary (Fig. 8-9) between the first region (the region of 2 overlapping with 10 in Fig. 8-9) and the second region (the right region of 2 without overlapping with 10 in Fig. 8-9) and extending along a first direction (the vertical direction in Fig. 5-7, Fig. 8-9), 
the optical sheet (4 in Fig. 4-9, which is corresponding to 41 in Fig. 1-3) includes an optical sheet edge (the right edge of 4 in Fig. 4-9) located between the display portion (Fig. 4-9) and the substrate edge (the right edge of 10 in Fig. 4-9) in a second direction (the horizontal direction in Fig. 5-7, Fig. 8-9) intersecting the first direction (the vertical direction in Fig. 5-7, Fig. 8-9), 
a whole of the optical sheet edge (the right edge of 4 in Fig. 4-9) does not overlap (Fig. 4-9) the substrate edge (the right edge of 10 in Fig. 4-9) in a plan view (Fig. 5-7, Fig. 8-9), 
the transparent conductive film (3 in Fig. 4-9) includes an extended portion (the portions of 3 corresponding to L1/L2 in Fig. 5, Fig. 4-9) extending from the optical sheet edge (the right edge of 4 in Fig. 4-9) toward the substrate edge (the right edge of 10 in Fig. 4-9), 
the connecting member (6 in Fig. 9) is in contact with the substrate edge (the right edge of 10 in Fig. 4-9) and electrically connects the extended portion (the portions of 3 corresponding to L1/L2 in Fig. 5, Fig. 4-9) and an electrode (5 in Fig. 8-9) on the first substrate (2 in Fig. 4-9), 
the optical sheet (4 in Fig. 4-9, which is corresponding to 41 in Fig. 1-3) includes a notch (11 in Fig. 4-9), and
the notch (11 in Fig. 4-9) and the connecting member (6 in Fig. 9) are arranged in the second direction (the horizontal direction in Fig. 5-7, Fig. 8-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ge as applied to claims 1 and 5 above, and in view of Miyanaga (US 2013/0050626).
Regarding claims 2 and 6, Ge teaches that the optical element  (4 in Fig. 4-9, which is corresponding to 41 in Fig. 1-3) includes a polarizer (Pages 4-5, the film 4/41 is an upper polarizer) having a polarization axis (the inherently polarization axis of 4), and the notch (11 in Fig. 4-9) and the connecting member (6 in Fig. 9) are arranged in the second direction (the horizontal direction in Fig. 5-7, Fig. 8-9) intersecting the extending direction (the vertical direction in Fig. 5-7, Fig. 8-9) of the substrate edge (the right edge of 10 in Fig. 4-9). Ge does not teach that the notch and the connecting member are arranged in a direction intersecting the polarization axis.
Miyanaga teaches that a substrate edge (the edge corresponding to CTE in Fig. 1, [0016]) located at a boundary (Fig. 1 [0015-0018]) between a first region (the region of AR overlapping with CT in Fig. 1, [0015-0018]) and a second region (the region of AR without overlapping with CT in Fig. 1, [0015-0018]), and a direction (Y in Fig. 1) intersecting an extending direction (X in Fig. 1) of the substrate edge (the edge corresponding to CTE in Fig. 1 and 4, [0016]) is a direction (Y in Fig. 1 and 3) intersecting a polarization axis (AX2 of PL2 in Fig. 3(b), which is the X in Fig. 1 and 3, [0061-0062]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Miyanaga for the system of Ge such that in the system of Ge, a direction intersecting an extending direction of the substrate edge is a direction intersecting the polarization axis of the system of Abe in view of Ono, and the notch and the connecting member are arranged in a direction intersecting the polarization axis. The motivation is to provide a liquid crystal display device having light weight, small thickness and low power consumption, the polarization axes of the LCD have a positional relationship of crossed Nicols, a high contrast ratio can be realized, and the display quality can be improved (Miyanaga, [0003, 0062, 0070]).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ge as applied to claims 1 and 5 above, and in view of Shin (US 2013/0088672).
Regarding claims 3 and 7, Ge teaches that the notch (11 in Fig. 4-9) overlaps (Fig. 8-9, silver paste 6 is continuously covered the conductive film located at the part of the recess portion 11 in the film 4, side surface of the color substrate 1 and part or all of connection gasket 5) the end contact portions (Fig. 9) of between the connecting member (6 in Fig. 9) and the transparent conductive film (3 in Fig. 4-9). Ge does not teach the following elements. 
Shin teaches the following elements (Fig. 3-5B, [0041-0061]):
(Claims 3 and 7) a second substrate (Fig. 3-5B, [0041-0061]) includes a light-shielding layer (230 in Fig. 3-5B, [0041-0061]) that surrounds the display portion (Fig. 3-5B), and the light-shielding layer (230 in Fig. 3-5B, [0041-0061]) overlaps (Fig. 3-5B) an end contact portions (Fig. 3-5B) of between the connecting member (500 in Fig. 3-5B, [0066]) and the transparent conductive film (220 in Fig. 3-5B, [0066-0067]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Shin for the system of Ge such that in the system of Ge, 
(Claims 3 and 7) the second substrate includes a light-shielding layer that surrounds the display portion, and the notch overlaps the light-shielding layer in the plan view.
The motivation is to shield light leakage along the corner/edge of the substrate and the black uniformity defect may be reduced (Shin, [0053, 0102, 0121]).

Allowable Subject Matter
Claims  4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display device as set forth in claims 4 and 8.
Regarding claims 4 and 8, none of the prior art discloses or suggests a display device recited in claims 1 and 5 respectively, wherein “the connecting member does not overlap the notch in the plan view” in combination with the other required elements of the claim.
The most relevant references, Ge (CN207937736U, at least Fig. 4-9), Teramoto (US 2012/0257151, at least Fig. 13A-13B), Sakaki (US 2011/0051070, at least Fig. 3A) and Abe (US 2017/0343848, at least Fig. 1, 9-10 and 13) taken along or in combination, at least fails to disclose or suggest the claim limitation of “the connecting member does not overlap the notch in the plan view” in combination with the other required elements of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871